DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Golub (US 2021/0132757 A1).

As to claim 1, Golub discloses a computer-implemented method, comprising:
activating, by one or more computing devices, a master process including a sub-process and a pre-programmed object, wherein the master process is configured to execute a task using the sub- process and pre-programmed object (Figs. 2, 3, 5; [0042]; [0050], Workflow components such as Query nodes, Data Nodes, Transform Nodes, and Analytic Nodes, are workflow components, i.e. sub-processes, connected via dependencies of individual nodes therein, i.e. pre-programmed objects, in an overall workflow, i.e. a master process. A master process workflow can be activated such as by the activation of a pre-programmed object such as a button which executes a task, e.g. running a query, by using at least the data node and query node sub-processes.);
initializing, by the one or more computing devices, a variable corresponding to the master process (Figs, 3, 5; [0052], nodeIDs are initialized for each node in the workflow/master process.);
identifying, by the one or more computing devices, a metadata object using the variable, the metadata object defining a runtime configuration of the master process (Fig. 5; [0049]; [0053]; [0054], Properties, i.e. metadata objects, corresponding to a given node are mapped to the node via the nodeID and identified therefrom in a global data store. Each property configures the master process by specifying how sub-processes and pre-programmed objects therein are configured.);
receiving, by the one or more computing devices, a modification to a setting of the metadata object (Fig. 5, [0049]; [0052], A user can enter a modification to a property.); and
propagating, by the one or more computing devices, the modification of the setting in the metadata object to the master process and sub-process ([0027]; [0050]-[0052], When a property is changed, the modification is propagated to the master process and sub-processes in accordance with any dependencies.).

As to claim 8, Golub discloses a system comprising:
a memory ([0061]);
a processor copulated to the memory, the processor configured to ([0061]):
activate a master process including a sub-process and a pre-programmed object, wherein the master process is configured to execute a task using the sub-process and pre-programmed object (Figs. 2, 3, 5; [0042]; [0050], Workflow components such as Query nodes, Data Nodes, Transform Nodes, and Analytic Nodes, are workflow components, i.e. sub-processes, connected via dependencies of individual nodes therein, i.e. pre-programmed objects, in an overall workflow, i.e. a master process. A master process workflow can be activated such as by the activation of a pre-programmed object such as a button which executes a task, e.g. running a query, by using at least the data node and query node sub-processes.);
initialize a variable corresponding to the master process (Figs, 3, 5; [0052], nodeIDs are initialized for each node in the workflow/master process.);
identify a metadata object using the variable, the metadata object defining a runtime configuration of the master process (Fig. 5; [0049]; [0053]; [0054], Properties, i.e. metadata objects, corresponding to a given node are mapped to the node via the nodeID and identified therefrom in a global data store. Each property configures the master process by specifying how sub-processes and pre-programmed objects therein are configured.);
receive a modification to a setting of the metadata object (Fig. 5, [0049]; [0052], A user can enter a modification to a property.); and
([0027]; [0050]-[0052], When a property is changed, the modification is propagated to the master process and sub-processes in accordance with any dependencies.).

As to claim 15, Golub discloses a non-transitory computer-readable medium having instructions stored thereon, execution of which, by one or more processors of a device, cause the one or more processors to perform operations comprising ([0061]; [0063]):
activating a master process including a sub-process and a pre-programmed object, wherein the master process is configured to execute a task using the sub-process and pre-programmed object (Figs. 2, 3, 5; [0042]; [0050], Workflow components such as Query nodes, Data Nodes, Transform Nodes, and Analytic Nodes, are workflow components, i.e. sub-processes, connected via dependencies of individual nodes therein, i.e. pre-programmed objects, in an overall workflow, i.e. a master process. A master process workflow can be activated such as by the activation of a pre-programmed object such as a button which executes a task, e.g. running a query, by using at least the data node and query node sub-processes.);
initializing a variable corresponding to the master process (Figs, 3, 5; [0052], nodeIDs are initialized for each node in the workflow/master process.);
identifying a metadata object using the variable, the metadata object defining a runtime configuration of the master process (Fig. 5; [0049]; [0053]; [0054], Properties, i.e. metadata objects, corresponding to a given node are mapped to the node via the nodeID and identified therefrom in a global data store. Each property configures the master process by specifying how sub-processes and pre-programmed objects therein are configured.);
(Fig. 5, [0049]; [0052], A user can enter a modification to a property.); and
propagating the modification of the setting in the metadata object to the master process and sub-process ([0027]; [0050]-[0052], When a property is changed, the modification is propagated to the master process and sub-processes in accordance with any dependencies.).

As to claims 2, 9, and 16, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Golub discloses storing, by the one or more computing devices, input received during the master and sub-process, in a record corresponding to the master process ([0037]; [0038]; [0050]; [0053], Input data a given sub-process of the master process are stored in a record for retrieval. E.g. data can be stored to be retrieved from background thread data store via a key to be used by a pre-programmed object, e.g. a query node, to perform an operation on the data.).

As to claims 3, 10, and 17, the claims are rejected for the same reasons as claims 2, 9, and 10 above. In addition, Golub discloses  retrieving, by the one or more computing devices, the record using a record identifier ([0037]; [0038]; [0050]; [0053], Input data a given sub-process of the master process are stored in a record for retrieval. E.g. data can be stored to be retrieved from background thread data store via a key, i.e. record identifier, to be used by a pre-programmed object, e.g. a query node, to perform an operation on the data.); and
executing, by the one or more computing devices, an operation of the pre-programmed object using the input stored in the record ([0037]; [0038]; [0050]; [0053], Input data a given sub-process of the master process are stored in a record for retrieval. E.g. data can be stored to be retrieved from background thread data store via a key to be used by a pre-programmed object, e.g. a query node, to perform an operation on the data.).

As to claims 4, 11, and 18, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Golub discloses executing, by the one or more computing devices, an operation of the pre-programmed object based on the metadata object including the modified setting ([0050]-[0052]).

As to claims 5, 12, and 19, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Golub discloses identifying, by the one or more computing devices, the setting in the metadata object using the variable (Figs. 5-6B; [0049]; [0053]; [0054], Properties, i.e. metadata objects, corresponding to a given node are mapped to the node via the nodeID and identified therefrom in a global data store. Each property (setting) configures the master process by specifying how sub-processes and pre-programmed objects therein are configured and is identifiable via mappings related to the corresponding node and its nodeID.).  


As to claims 6 and 13, the claims are rejected for the same reasons as claims 1 and 8 above. In addition, Golub does not specifically disclose wherein the metadata object is a denormalized schema.
However, the feature “wherein the metadata object is a denormalized schema” is directed to non-functional descriptive material and does not carry patentable weight. The steps recited by the claims do not perform any functionality that depends specifically on the metadata object being a denormalized schema or otherwise use a denormalized schema in any manner that would not be the same as any other possible metadata object. As such, claiming that the metadata object is a denormalized schema merely describes the data being used, but not any functionality of the data. Accordingly, the claims recite non-functional descriptive material which do not carry patentable weight and need not be disclosed by the prior art to read on the claims. As claims 6 and 13 do not recite any additional features beyond the non-functional descriptive material, the are fully rejected over Golub for the same reasons set forth in claims 1 and 8 above.

As to claims 7, 14, and 20, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Golub discloses wherein the modification of the setting in the metadata object is propagated to the master process and sub-process while the master process is active (Fig. 5; [0050]-[0052], The workflow, i.e. master process, can be active and displaying results from the workflow as shown in GUI 508, and updated automatically when changes are made.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCrady et al. (US 2005/004888 A1) discloses a database schema for representing a workflow process definition wherein the schema may not be fully normalized, i.e. denormalized (Abstract, [0078]).
Kern et al. (US 2002/0188597 A1) discloses allowing a user to generate a plan from a workflow that reflects an instance of a process and create a link from the plan to the workflow, and create a link from a task of the plan to an activity of the workflow. Changes to a workflow are received and changing the plan according to the change in the workflow.
Raza et al. (US 2017/0161347 A1) discloses defining and reconfiguring process flows. The process flow definitions and/or reconfigurations can be supplied to a server for storage in a database, and can be later accessed during execution of the process flow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/             Primary Examiner, Art Unit 2167